Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) was/were considered by the examiner.
Election/Restrictions
Claims 5 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more recesses being formed in the inlet nozzle must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4,7, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to a pilot valve. However, claim 1 also includes recitations related to the structure and function of a main valve. Accordingly, it is unclear and indefinite whether applicant is intending to positively recite the main valve structure and associated function.
Claim 14 recites that “at least one of the first or second flow-control components includes multiple, distinct flow-control pieces.” It is unclear and indefinite whether applicant intends such recitation to mean that the first and second control components are distinct control pieces, or whether at least one of the first and second control components includes multiple components.
Claims not specifically recited are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-12 and 14-20, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s Admitted Prior Art Figs. 1a-3b, hereinafter “AAPA”.


    PNG
    media_image1.png
    975
    586
    media_image1.png
    Greyscale

In regards to claim 2, in the first position (Fig. 1b), one or more ends of the one or more of the recess (R) or the port is exposed to the outside (O) of the annular region (46), adjacent to the one or more of the entrance end (ENE) or the exit end (EXE); and wherein, in the second 
In regards to claim 3, in the first position (Fig. 1b), the one or more ends is disposed upstream of the entrance end (ENE) and, in the second position (Fig. 2b), the one or more ends is disposed downstream of the entrance end (ENE), relative to flow from the pressure source (23) to the dome (33).
In regards to claim 7, the outer spool (42) includes a smaller diameter upstream portion (42UP) and a larger diameter downstream portion (42DP); wherein the inlet nozzle (40) includes a smaller diameter upstream portion (40UP) that overlaps with the smaller diameter upstream portion (42UP) of the outer spool (42) to provide a first clearance for flow, and a larger diameter downstream portion (40DP) that overlaps with the larger diameter downstream portion (42DP) of the outer spool (42) to provide a second clearance for flow that is larger than the first clearance; and wherein the annular region (46) and the one or more of the recess (R) or the port are arranged along the smaller diameter upstream portion of the at least one of the inlet nozzle (40) or the outer spool (42).

    PNG
    media_image2.png
    1252
    778
    media_image2.png
    Greyscale


In regards to claim 9, the valve (24) is configured as a pilot valve; wherein the first configuration (Fig. 1b) corresponds to a loading configuration for loading of the dome (33) by flow from the pressure source (23); and wherein the second configuration (Fig. 2b) corresponds to operation of the valve (24) with the pressure source (23) at a higher pressure than in the first configuration (Fig. 1b).
In regards to claim 10, at least one of the first or second flow- control components (42 and 40, respectively) includes at least one recess (R) that opens towards the other of the at least one of the first or second flow-control components (42 and 40, respectively); and wherein a relative difference in position of the at least one recess (R) between the first and second 
In regards to claim 11, the at least part of the flow path extends along an interface zone (46) between the first and second flow-control components (42 and 40, respectively); and wherein the at least one recess (R) has a length that is equal to or greater than a length of the interface zone (46).
In regards to claim 12, the at least one recess (R) extends beyond a first end and a second end of the interface zone (46) in the first configuration (Fig. 1b); and wherein the at least one recess (R) extends beyond only one of the first end or the second end of the interface zone (46) in the second configuration (Fig. 2b).
In regards to claim 14, at least one of the first or second flow-control components (42 and 40, respectively) includes multiple, distinct flow-control pieces.
In regards to claim 15, AAPA discloses a pilot valve (24) for control of a pressure relief valve (22) with a dome (33), the pilot valve (24) being configured to be in fluid communication with a pressure source (23) and to selectively provide a flow path from the pressure source (23) to the dome (33), the pilot valve (24) comprising: a first flow-control component (42) including a first annular body; and a second flow-control component (40) including a second annular body that is arranged to concentrically surround at least part of the first flow-control component (42); the flow path extending along an area between the first and second flow-control components (42 and 40, respectively), from an entrance area (ENE) to an exit area (EXE); wherein the first and second flow-control components (42 and 40, respectively) are axially movable relative to each other between a first configuration (Fig. 1b) and a second 
In regards to claim 16, the first configuration (Fig. 1b) is a start-up or low-pressure loading configuration for loading the dome (33) by flow from the pressure source (23); and wherein the second configuration (Figs. 2b) corresponds to operation of the pilot valve (24) to transmit pressure from the pressure source (23) to the dome (33), with the pressure source (23) at a higher pressure than in the first configuration (Fig. 1b).
In regards to claim 17, the first and second flow-control components (42 and 40, respectively) are configured for continuous relative movement from the first configuration (Fig. 1b), through the second configuration (Fig. 2b), to a third configuration (Fig. 3b) in which at least one of the first or second flow-control components (42 and 40, respectively) closes the flow path to flow from the pressure source to the dome.
In regards to claim 18, at least one of the first or second flow-control components (42 and 40, respectively) includes at least one recess (R) that opens towards the other of the at least one of the first or second flow-control components (42 and 40, respectively); and wherein, in the first configuration (Fig. 1b), the at least one recess (R) extends along the flow path beyond the entrance area (ENE), in an upstream direction; and wherein, in the second configuration (Fig. 2b), the at least one recess (R) is disposed fully downstream of the entrance area (ENE) to reduce the flow capacity of the flow path.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Coretto et al. (U.S. Publication 2018/0045118), hereinafter “Coretto”.
AAPA discloses all of the elements as discussed above. 
AAPA does not specifically disclose that the outer spool includes a plurality of recesses wherein a portion of the outer spool between the recesses contacts the inlet nozzle.
However, Coretto teaches a piston (i.e. outer spool) which reciprocates within sleeve (i.e. inlet nozzle) wherein the piston includes a plurality of circumferentially spaced recesses (98) wherein a portion of the piston between the recesses contacts the sleeve. See Fig. 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753